                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

LIQWD, INC. and OLAPLEX LLC,                 )
                                             )
               Plaintiffs,                   )
                                             )
       v.                                    )       Civil Action No. 19-mc-35-JFB-SRF
                                             )
L'OREAL USA, INC., L'OREAL USA               )
PRODUCTS, INC., L'OREAL USA SID,             )
INC., and RED KEN 5TH A VENUE NYC,           )
LLC,                                         )
                                             )
               Defendants.                   )

                                  MEMORANDUM ORDER

       At Wilmington this 27th day of February, 2019, the court having considered: (1) the

motion to compel Gelest, Inc., Jonathan Goff, and Ed Kimble to comply with subpoenas, filed by

defendants L'Oreal USA, Inc., L'Oreal USA Products, Inc., L'Oreal USA SID, Inc., and Redken

5th Avenue NYC, L.L.C. (collectively, "L'Oreal") (D.1. 2); and (2) L'Oreal's motion to compel

Alan Gold to comply with a deposition subpoena (D.1. 3); and having considered the arguments

presented during the February 25, 2019 hearing on the pending motions; IT IS HEREBY

ORDERED THAT the motion to compel Gelest, Inc. ("Gelest"), Jonathan Goff, and Ed Kimble

to comply with subpoenas is GRANTED-IN-PART, and the motion to compel Alan Gold to

comply with the deposition subpoena is GRANTED-IN-PART, for the reasons set forth below.

       1.      Background. On January 5, 2017, plaintiffs Liqwd, Inc. and Olaplex LLC

(together, "Olaplex") brought a civil action in the District of Delaware for patent infringement

(the "Underlying Action"). (C.A. No. 17-14-JFB-SRF, D.I. 2) In the Underlying Action,

Olaplex alleges causes of action for infringement of United States Patent Nos. 9,498,419 ("the

'419 patent") and 9,668,954 ("the '954 patent") (together, the "patents-in-suit"). (C.A. No. 17-
14, D.I. 636 at ,i,i 90-138) The patents-in-suit are directed to formulations, kits, and methods of

applying a bleaching mixture containing an active agent of maleic acid to the hair during

treatments to rebuild disulfide bonds. (Id, Ex. A at Abstract; Ex. B at Abstract)

       2.        Olaplex represents that its products are "created, mixed, manufactured and/or

bottled" by Gelest. (D.I. 2, Ex.Bat 10, 12) On October 23, 2018, L'Oreal served Gelest with a

subpoena to produce documents reflecting the product formulas used by Gelest for the Olaplex

products, seeking compliance by November 5, 2018. (Id, Ex. E) Specifically, the subpoena

requested the production of: (1) "All Communications with Plaintiffs or any other Person

Concerning the Olaplex Products;" (2) "All Documents, Communications, and Things reflecting

the ingredients of Olaplex Products;" (3) "All invoices You have issued to Plaintiffs Concerning

the Olaplex Products;" and (4) "All product formulas You have created, received or used

Concerning the Olaplex products." (Id)

       3.        On November 1, 2018, counsel to Gelest objected to the subpoena on the grounds

that it sought confidential trade secret information. (Id, Ex. F) On November 7, 2018, L'Oreal

met and conferred with Gelest and agreed to extend the protective order governing the

Underlying Action to the proprietary information produced in response to the document

subpoena. (Id at ,i 8; Ex. G) Gelest produced some documents responsive to the subpoena on

November 12, 2018 and November 29, 2018, including invoices and communications between

Gelest and Olaplex. (Id at ,i 9) However, the production did not include documents showing

Gelest's manufacturing process, or the formulas or compositions used to make Olaplex's

products. (Id)

       4.        In its answer and counterclaims in the Underlying Action, L'Oreal asserted a

defense of invalidity based on prior use pursuant to 35 U.S.C. § 102. (C.A. No. 17-14-JFB-SRF,



                                                 2
D.I. 650 at~~ 255-59, 265-69) L'Oreal began serving subpoenas on certain stylists believed to

have been early users of Olaplex's products, including Alan Gold, who was served with a

subpoena on November 27, 2018. (D.1. 3, Ex. B) In correspondence dated December 11, 2018,

counsel for the stylists refused to provide deposition dates in light of the stylists' objections to

the subpoenas. (Id., Exs. D & E)

       5.      On December 7, 2018, L'Oreal served subpoenas to testify at a deposition on

Gelest, Jonathan Goff, and Ed Kimble, seeking testimony on the formulas and compositions used

by Gelest to make the Olaplex products, and Gelest's communications with third parties

regarding the same. (D.1. 2, Exs. H-J)

       6.      The depositions for Mr. Gold, Mr. Goff, Mr. Kimble, and Gelest were scheduled

for December 18, 2018. (D.I. 3, Ex. B; D.I. 2, Exs. H-J) On December 11, 2018, Mr. Gold,

Gelest, Mr. Goff, and Mr. Kimble objected to the deposition subpoena on the basis that it sought

confidential, proprietary trade secret information. (D.I. 3, Ex. E; D.I. 2, Ex. K) During a

December 12, 2018 hearing, the court indicated that it would enter an order compelling

subpoenaed third parties to appear for depositions, if necessary. 1 (12/12/18 Tr. at 141: 16-142:7)

Fact discovery closed on December 21, 2018. (C.A. No. 17-14-JFB-SRF, D.I. 192 at~ 3)

       7.      On December 26, 2018, L'Oreal met and conferred with Gelest to address

Gelest's concerns about producing confidential trade secret information. (D.1. 2 at~ 15) Gelest

indicated it would not supply the requested information without Olaplex's consent, and Olaplex



1
  The court's comments during the December 12, 2018 hearing did not amount to a conclusive
finding of relevance, as the subpoenas themselves were not before the court at that time. Earlier
rulings of this court regarding third party discovery were directed to amendments to the
scheduling order to permit the defendants additional time to pursue third parties for discovery
arguably relevant to L'Oreal's defenses of invalidity and non-infringement, subject to the time
limit remaining of 17 hours for fact deposition discovery. (D.I. 610 at~ 6) No rulings were
made on the contours of the third party discovery.

                                                   3
responded on January 7, 2019 that it would not withhold consent on confidentiality grounds. (Id

at ,-i 16; Ex. 0) L'Oreal narrowed the document requests and deposition topics to Gelest, but

Gelest's counsel responded on January 15, 2019 that it needed to confirm with Olaplex's counsel

regarding consent, and there was no availability for depositions over the next two weeks. (Id,

Ex. 0) Gelest never responded to L'Oreal's request for available dates. (Id at ,-i 16)

       8.        On January 4, 2019, L'Oreal moved the court to modify the case schedule in the

Underlying Action to extend the deadline to complete third-party discovery. (C.A. No. 17-14-

JFB-SRF, D.I. 596) On January 14, 2019, the court modified the case schedule in the

Underlying Action to allow L'Oreal to take discovery from various third parties on or before

January 25, 2019. (C.A. No. 17-14-JFB-SRF, D.I. 610) On January 19, 2019, Mr. Gold

confirmed his intention to stand by his objections to the subpoena. (D.I. 3 at ,-i,-i 17-18; Ex. N)

       9.        On January 30, 2019, counsel for Gelest conferred with counsel for L'Oreal in an

effort to resolve the motion to compel. (D.I. 28 at ,-i 3) Gelest agreed to produce three sample

batch records from 2016 to 2018, and one sample batch record from October 2014. (Id)

       10.       Trial in the Underlying Action is set for July 29, 2019. (C.A. No. 17-14-JFB-

SRF, D.I. 394)

       11.       Analysis. Rule 45 of the Federal Rules of Civil Procedure addresses third party

compliance with a subpoena. Fed. R. Civ. P. 45. The district court where compliance is required

decides disputed issues relating to the subpoena except upon transfer to the issuing district where

the underlying litigation is pending. See Fed. R. Civ. P. 45(f). In extending the deadline for the

defendants to serve subpoenas on third parties residing in other districts, the court made clear

that it would not permit the expiration of the deadline for third party discovery to be artfully used




                                                  4
as a means to avoid compliance with a timely issued subpoena, particularly when third party

unavailability contributed to the loss of time for completion of the discovery. (D.I. 610 at~ 6)

       12.     Motion to compel Gelest and its employees to comply with subpoenas. In

support of its motion to compel, L'Oreal contends that the information it seeks from Gelest

regarding the formulation and manufacture of Olaplex's products is relevant and narrowly

tailored, and any confidentiality concerns are mooted by the applicability of the stipulated

protective order. (D.I. 2 at 9-13) L'Oreal did not provide temporal parameters for the

documents it seeks, nor has it narrowly tailored a request for additional information based upon

the batch records already produced by Gelest.

       13.     In response, Gelest, Goff, and Kimble argue that they should be relieved under

Rule 45 from providing any additional discovery because the document requests are duplicative

of the batch records for bisaminopropyl diglycol dimaleate, which were already produced, 2 and

the production of additional documents beyond the sampling of batch records would be

voluminous and burdensome. (D.I. 16 at 1-2) Gelest did not produce a declaration or cite

support for its position regarding the volume and burden of further production. Gelest further

argues that depositions of Gelest, Goff, and Kimble to authenticate the batch records would be

redundant and unnecessary in light of Gelest's offer to supply an authenticating declaration in

support of the batch records. (D.I. 16 at 1-2) Moreover, Gelest contends that L'Oreal has failed

to establish how the requested discovery relating to Olaplex's products is relevant to the

litigation accusing L'Oreal's products of infringement. (Id at 3) Olaplexjoins in Gelest's

response, incorporating by reference the joinder to Alan Gold's response. (D.I. 19)




2
 During the hearing on February 25, 2019, Gelest's counsel produced under seal copies of the
batch records to the court without numerical identification, such as Bates numbers.

                                                 5
       14.     During the course of discovery, Olaplex represented that its products are "created,

mixed, manufactured and/or bottled" by Gelest and that it does not know how Gelest makes the

Olaplex products. (D.I. 2, Ex.Bat 10) Eric Pressley, an inventor of the asserted patents and

Olaplex products, testified at his deposition that Gelest makes the active ingredient used in the

Olaplex products. (Id, Ex.Cat 62:25-65:12) L'Oreal's efforts to discover the product formulas

and manufacturing process of the Olaplex products were met with cross assertions by Olaplex

and Gelest that such information was the trade secret of the other. 3 Therefore, L'Oreal was

unable to obtain product formulas and manufacturing information until January 30, 2019, when

Gelest agreed to produce a sample of three batch records for the Olaplex products from 2016 to

2018, and one additional batch record from October 2014. (D.I. 28 at~ 3; Ex. B)

       15.     L'Oreal's efforts to discover the composition of the Olaplex products at the time

of use is reasonable and relevant to the claims and defenses surrounding alleged infringement




3
  When L'Oreal asked Gelest to provide information regarding the manufacture of Olaplex's
products in response to the October 23, 2018 subpoena, Gelest objected on November 1, 2018 on
the grounds that it sought disclosure of confidential trade secret information. (D.I. 2, Ex. F)
L'Oreal met and conferred with Gelest on November 7, 2018 to provide assurances that the
stipulated protective order entered in the Underlying Action would govern the disclosure of
confidential trade secret information responsive to the subpoena. (D.I. 2 at~ 8; Ex. G) Gelest's
subsequent production of documents responsive to the subpoena on November 12 and November
29, 2018 did not include documents showing the manufacturing process or the formulas or
composition of Olaplex's products. (D.I. 2 at~ 9) For this reason, L'Oreal served subpoenas to
testify on Gelest, Mr. Goff, and Mr. Kimble on December 7, 2018. (D.I. 2, Exs. H-J) Gelest
objected to the deposition subpoenas on December 11, 2018, citing confidentiality concerns.
(D.I. 2, Ex. K) On December 20, 2018, Gelest reiterated that the information was a trade secret
belonging to Olaplex. (D.I. 2, Ex. M) On December 26, 2018, L'Oreal requested that Olaplex
provide its consent to allow Gelest to reveal trade secret information regarding the manufacture
of Olaplex's products. (D.I. 603 at 2 n.l) Olaplex did not respond until January 7, 2019,
indicating that it would not withhold consent. (Id) On January 9, 2019, L'Oreal notified Gelest
that Olaplex provided its consent to the production of documents, and Gelest's counsel
responded on January 15, 2019, indicating that he would need to confirm with Olaplex's counsel
that Olaplex was not withholding consent. (D.I. 2, Ex. 0)
                                                 6
and invalidity, including prior use. 4 Gelest and Olaplex have largely avoided addressing

relevance except to highlight the rejection of a prior use defense by L'Oreal in corresponding

patent litigation in the United Kingdom (the "U.K. litigation"). The resistance to the discovery

has been focused instead on the timeliness of the request and the pressure of encroaching

deadlines in the scheduling order.

       16.     L'Oreal's motion to compel Gelest, Goff, and Kimble to comply with the

subpoenas is denied with respect to the request for email correspondence predating April 2015.

During the February 25, 2019 hearing, counsel for Gelest represented that Gelest maintained

correspondence for only three years. Consequently, Gelest is unable to produce documents

responsive to L'Oreal's request for emails predating April 2015.

       17.     L'Oreal's request for the production of additional batch records is also denied.

L'Oreal acknowledges that the four batch records already produced by Gelest contain

information responsive to the requests for documents concerning the ingredients, formulations,

chemicals, compounds, compositions, solutions, and mixtures of Olaplex's products. (D.I. 27 at

1; D.I. 2, Ex. J at ,i,i 2-3) Although Gelest possesses additional batch records relating to the

Olaplex products, Gelest maintains that the active ingredient used in Olaplex's products has not

changed during the time Gelest has manufactured Olaplex's products. 5 (D.I. 28 at ,i 3)

Additional information regarding the manufacture of Olaplex's products by Gelest prior to, and




4
  "An applicant may not be granted a patent for an invention that was 'in public use ... in this
country, more than one year prior to the date of the application for patent in the United States."'
Delano Farms Co. v. Cal. Table Grape Comm 'n, 778 F.3d 1243, 1247 (Fed. Cir. 2015) (quoting
35 U.S.C. § 102(b)). "The proper test for the public use prong of the section 102(b) statutory bar
is whether the purported use was accessible to the public or was commercially exploited."
Jnvitrogen Corp. v. Biocrest Mfg., L.P., 424 F.3d 1374, 1380 (Fed. Cir. 2005).
5
  During the February 25, 2019 hearing, Olaplex confirmed that the active agent has been the
same throughout its relationship with Gelest, citing to its verified Interrogatory responses.

                                                  7
contemporaneously with, the release of the Olaplex products in June 2014 may be obtained via

deposition testimony for the reasons set forth in paragraph 18, infra.

       18.     L'Oreal's motion to compel is granted to the extent that L'Oreal seeks deposition

testimony of a 30(b)(6) witness to test Gelest's representation that the active ingredient in

Olaplex's product has not changed during the course of Gelest's business relationship with

Olaplex. The deposition shall be limited to no more than four (4) hours of questioning, and it

shall be completed on or before March 7, 2019. Deposition topics are limited to L'Oreal's

identified categories pertaining to: (1) Gelest's efforts to locate documents responsive to the

October 23, 2018 subpoena; (2) communications with Olaplex or any other person concerning

the Olaplex products, including instructions, guidance, feedback, or suggestions from Olaplex or

to Olaplex concerning the processes for making, manufacturing, mixing, developing, and/or

using ingredients, formulations, compounds, compositions, chemicals, and the like; (3) the

ingredients, formulations, chemicals, compounds, compositions, solutions, mixtures, and the like

of Olaplex products and used to create, make, manufacture, and produce the Olaplex products;

(4) the work Gelest performed and does perform for Olaplex concerning the Olaplex products;

and (5) formulas, formulations, compositions, mixtures, solutions, and the like that Gelest has

considered, developed, created, received, supplied, and/or used concerning the Olaplex products.

(D.I. 2 at 11; Ex. H) This testimony is relevant to L'Oreal's prior use defense. 6

       19.     L'Oreal's request to depose Mr. Goff and Mr. Kimble is denied. This testimony

would be cumulative of the deposition testimony proffered during the 30(b)(6) deposition.



6
  During the February 25, 2019 hearing, counsel for Olaplex represented that an order recently
entered in the U.K. litigation rejected L'Oreal's prior use invalidity defense, and he suggested
that this order may negate L'Oreal's assertion of the same defense in the Underlying Action.
The order entered in the U.K. litigation, and issues of collateral estoppel potentially arising from
that order, are not presently before the court.

                                                  8
Gelest may designate Mr. Goff, Mr. Kimble, or both as 30(b)(6) deponents if these individuals

have information responsive to the deposition topics.

       20.     L' Oreal' s request for sanctions in the form of fee and cost shifting pursuant to

Rule 37(a)(5)(A) is also denied. Rule 37 requires the court to award fees to the prevailing party

on a motion to compel unless, among other things, "(ii) the opposing party's nondisclosure,

response, or objection was substantially justified; or (iii) other circumstances make an award of

expenses unjust." Fed. R. Civ. P. 37(a)(5)(A). The court did not grant L'Oreal's motion to

compel wholesale because Gelest has already produced documents responsive to the subpoena.

As a third party, Gelest's efforts to minimize its burden in this contentious litigation are not

wholly unreasonable. Under these circumstances, compelling a deposition of limited duration

prior to the deadline for dispositive motions is sufficient to address L'Oreal's need for additional

discovery, and an award of sanctions is not warranted.

       21.     Motion to compel Alan Gold to comply with subpoena. L'Oreal asks the court

to compel Mr. Gold's compliance with the subpoena, and also to award fees and costs associated

with bringing the instant motion to compel. (D.I. 1-2) L'Oreal argues that it has a need for

documents and testimony concerning the prior use of Olaplex's products by hair stylists in

relation to L'Oreal's invalidity defense. (Id. at 5-6)

       22.     In response, Mr. Gold contends that L'Oreal's motion to compel is moot because

the discovery deadline has passed, and the information sought is not relevant to the Underlying

Action. (D.I. 13 at 12-18) ("Defendants have not articulated how Mr. Gold's testimony would

assist in resolving the issues in the case beyond a conclusory assertion that her [sic]7 testimony



7
 For clarity of the record, pending before this court is a motion to compel compliance with the
subpoena directed to Mr. Gold. (D.I. 3) References to Ms. Vasquez, presumably another stylist
who is the subject of a separate subpoena, have been treated as references to Mr. Gold for
                                                  9
may be relevant to an invalidity defense.") According to Mr. Gold, L'Oreal should obtain the

documents from Olaplex or from Mr. Gold's public social media instead of burdening third

parties with the requests. (Id. at 18-20, 23-26) Mr. Gold posits that L'Oreal has known about his

existence since at least December 2017 and could have sought the requested discovery sooner.

(Id. at 22) Mr. Gold explains that compliance with the subpoena would require him to cancel

appointments with clients, which would result in a significant loss of income, harm to his

reputation, and potentially the permanent loss of affected clients. (Id. at 24) Mr. Gold further

requests an award of the fees and costs expended on briefing the instant motion. (Id. at 26-27)

       23.     Olaplexjoins in Mr. Gold's response, alleging that discovery is closed in the

Underlying Action and the court has established that no further extensions will be granted. (D.I.

18 at 1) Olaplex further argues that L'Oreal has already taken the depositions of other nonparty

stylists similarly situated to Mr. Gold, and any discovery obtained from Mr. Gold would be

duplicative. (Id. at 2-4) Olaplex suggests that L'Oreal continues to pursue Mr. Gold's testimony

not to obtain testimony regarding his alleged use of Olaplex's products prior to market launch,

but rather to obtain information about his participation in the litigation proceeding in the United

Kingdom. (Id. at 4)

       24.     L'Oreal's motion to compel Mr. Gold's compliance with the subpoena is granted-

in-part. For the reasons set forth below, L'Oreal may take a deposition of Mr. Gold, limited to

no more than two (2) hours, on or before March 7, 2019. 8 L'Oreal's request to compel the



purposes of the pending motion. (D.I. 13 at 21) ("All of these factors supporting limiting
L'Oreal USA's ability to burden Ms. Vasquez are present here and shall be discussed below.").
8
  During the February 25, 2019 hearing, counsel confirmed that Mr. Gold's counsel agreed to a
deposition limited to no more than two hours. L'Oreal did not accept the offer of Mr. Gold's
counsel due to concerns that the deposition would be subject to excessive objections by Mr.
Gold's counsel. Pursuant to Rule 30(c)(2), "[a]n objection must be stated concisely in a
nonargumentative and nonsuggestive manner. A person may instruct a deponent not to answer
                                                 10
production of additional documents from Mr. Gold is granted with respect to narrowed

Document Request Nos. 6 and 7 seeking "All Documents and Communications Concerning any

agreement You entered into relating to any of the Olaplex Products," and "All Documents and

Communications Concerning any Compensation You were offered or received by either of the

Plaintiffs, or anyone on behalf of either of the Plaintiffs, during the Relevant Time Period

relating to disputes between Plaintiffs and Defendants or the Olaplex Products." (D.I. 3, Ex.Nat

2)

       25.     The record before the court establishes that Mr. Gold possesses information

relevant to L'Oreal's prior use and prior sale defenses. (D.I. 3, Ex.Kat 2) Documents produced

in the Underlying Action show that Mr. Gold was an early user of Olaplex's products prior to the

June 2014 market launch. (D.I. 3 at 2; D.I. 20 at 1) Limited testimony regarding the specifics of

Mr. Gold's use of the Olaplex products is therefore relevant to L'Oreal's invalidity defenses

regarding whether the claimed invention was used publicly or sold before the effective filing date

of the patents-in-suit. See 35 U.S.C. §§ 102, 103. Limiting Mr. Gold's deposition testimony to

no more than two hours will minimize the disruption to Mr. Gold's schedule and will

disincentivize L'Oreal from retreading ground covered in earlier depositions of similarly-situated

stylists. Moreover, L'Oreal is cautioned against pursuing questions regarding the litigation

proceeding in the United Kingdom, which would fall outside the scope of the subpoena, exceed

the scope of the relief granted by the court in the instant Memorandum Order, and contravene

L'Oreal's own representations regarding the intended purpose of the deposition. (D.I. 3, Ex.Kat




only when necessary to preserve a privilege, to enforce a limitation ordered by the court, or to
present a motion under Rule 30(d)(3)." Fed. R. Civ. P. 30(c)(2). The court has no reason at this
time to question counsel's compliance with the Federal Rules.
                                                11
2 n.2) ("Contrary to Plaintiffs' allegations, Defendants are seeking discovery for this case, not

any other case.").

       26.     The timing of the subpoena and the close of fact discovery should not bar L'Oreal

from taking limited deposition testimony of Mr. Gold. L'Oreal served the subpoena on

November 27, 2018, nearly a month prior to the close of fact discovery, and sought an extension

of the discovery deadline when it became clear that Mr. Gold and others would not be available

for deposition prior to the December 21, 2018 discovery cutoff. (D.I. 3 at ,r 5; Ex. B)

       27.     Finally, for the reasons previously stated at ,r 20, supra, an award of fees and

costs is not warranted under the present circumstances.

       28.     Conclusion. In view of the foregoing analysis, L'Oreal's motion to compel

Gelest to comply with subpoenas is granted-in-part. (D.I. 2) On or before March 7, 2019,

Gelest shall produce a 30(b)(6) witness for a deposition limited to no more than four (4) hours

to answer questions regarding the formulation of the Olaplex products as outlined in ,r 18, supra.

L'Oreal's motion to compel is denied to the extent that it seeks the production of additional

documents from Gelest and documents and deposition testimony from Mr. Goff and Mr. Kimble.

L'Oreal's motion to compel Alan Gold to comply with the subpoena is granted-in-part. (D.I. 3)

Mr. Gold shall produce documents responsive to the narrowed categories 6 and 7, as identified at

,r 24, supra, and shall appear for a deposition limited to no more than two (2) hours on or before
March 7, 2019. L'Oreal's motion to compel Mr. Gold to comply with the subpoena is denied in

all other respects. L'Oreal's requests for sanctions, as they pertain to both motions, are denied.

       29.     This Memorandum Order is filed pursuant to 28 U.S.C. § 636(b)(l)(A), Fed. R.

Civ. P. 72(a), and D. Del. LR 72.l(a)(2). The parties may serve and file specific written

objections within fourteen (14) days after being served with a copy of this Memorandum Order.



                                                 12
Fed. R. Civ. P. 72(a). The objections and responses to the objections are limited to ten (10) pages

each.

        30.    The parties are directed to the court's Standing Order For Objections Filed Under

Fed. R. Civ. P. 72, dated October 9, 2013, a copy of which is available on the court's website,

www.ded.uscourts.gov.




                                                13
